Section 12 cont.
Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.
 Applicant argues that Fig. 6 of Warke is not consistent with the analysis in the rejection and raises doubt on basis and interpretations on which the rejection relies. Applicant argues Fig 1 of Warke shows the billet that has been formed by HIP. There is no canister, canister walls or chamber shown in Figure 1. 
This is not considered convincing. Warke defines a billet as composite preform used as the input material for pipes and tubing [0001]; and teaches the invention provides a billet or preform in which at least one component is made from powder metallurgy techniques including Hot Isostatic pressing [0010-0011]. Warke teaches a hollow blank or billet can be formed with the use of “capsule [that] is fabricated from sheet metal and welded to the blank to create either an internal or external annular cavity”; where the steel blank and capsule are filled with an alloy powder, vibrated, evacuated and sealed, and subjected to hot isostatic pressing to consolidate the powder [0013]; thus forming a composite multi-component billet. Figure 1 (as shown below) is a perspective view of a hollow composite preform formed by the invention [0019] or the final product including the sealed canister/capsule and blank and sintered metal hot isostatic pressed powder. 

    PNG
    media_image1.png
    736
    683
    media_image1.png
    Greyscale

Figure 6, shown below is cross section of the encapsulated bicomponent billet after filling with powder, baking, evacuating, sealing [0024] and [0046]:

    PNG
    media_image2.png
    584
    603
    media_image2.png
    Greyscale

Note that (43) in Figure 6, corresponds to the final sleeve (22) of Figure 1; and that the filled powder (42) in Fig. 6 corresponds to the HIP sintered core (26) of Figure 1. The canister includes walls sheet metal first wall (38) and second wall (together (44) and (43) serve as a wall) where the second wall is spaced inwards from the first wall and there is an annular space between them (area (42) before the space is filled with powder). There is a first and second end wall (top and bottom of canister) which joins the first and second walls; where the hermetic chamber (area (42) is between). It is therefore clear that Figure 6 shows the invention which is then filled, sealed, and sintered forms the composite billet of Figure 1; and that the canister of Figure 6. While Figure 6 was not explicitly mentioned in the rejection, [0046] is directly cited which describes Figure 6 and how it involves the final composite formed in Figure 1. 

Regarding Claims 7 and 14, Applicant argues that the rejection is conclusory and amounts to an assertion that the claimed invention is within the ordinary skill in the art. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
In the instant case, the prior art teaches sheet metal may be welded together to form the walls of the canister which in turn can form the hermetic canisters for HIP of the metal powder. The prior art does not teach the difference in thickness of the walls. However, the rejection relies on the motivation for an ordinary artisan to use sheet metal and thereby wall thicknesses of similar or identical thicknesses as a design incentive and for the purpose that cutting and welding sheets from the same thickness or original sheet would be a practical and convenient use of resources. This is a clear motivation based on motivation in the prior art that would have led one of ordinary skill to modify the prior art reference, not merely a conclusory statement as applicant alleges. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735